Citation Nr: 0612143	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for PTSD and assigned a 30 percent 
evaluation.  Thereafter, the veteran appealed with respect to 
the propriety of the initially assigned rating. 

In connection with his appeal, the veteran testified before 
the undersigned Acting Veterans Law Judge at a video-
conference hearing in January 2005; a transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  PTSD is manifested by intrusive thoughts, flashbacks, 
nightmares, sleep disturbance, anxiety, hyperstartle 
response, hypervigilance, avoidance of crowds, irritability 
or outbursts of temper, difficulty concentrating, good 
judgment and insight, coherent and goal-directed thought 
process, good abstract reasoning ability, normal speech, full 
range and appropriate affect, and adequate grooming and 
hygiene, with a distant history of a single instance of 
attempted suicide; without evidence of panic attacks, current 
depressive symptoms, current suicidal or homicidal ideation, 
delusions, obsessions, compulsions, recurrent traumatic 
memories, auditory or visual hallucinations, ideas of 
reference, suspiciousness, or loosening of associations.

3.  PTSD is not productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
memory, judgment, or abstract thinking; disturbances of 
motivation and mood; or, difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Before reaching the merits of the veteran's claim, the Board 
must ensure that VA has complied with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, the veteran filed his claim of 
entitlement to service connection for PTSD in March 2002.  In 
September 2002, the RO issued a rating decision that granted 
service connection for such disability and assigned an 
initial 30 percent disability rating, effective March 21, 
2002.  Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned rating.  The Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  As such, in April 2002, prior to the initial 
decision on the claim in September 2002, the veteran was 
provided with notice of the VCAA and what evidence is 
necessary to substantiate a service connection claim.  

However, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the April 2002 letter failed to notify 
the veteran that a disability rating and an effective date 
for the award of benefits would be assigned if service 
connection is awarded.  As such, the Board has considered 
whether prejudice to the veteran will result if it proceeds 
with a review of his initial rating claim on the merits.  
However, the Board finds that a letter dated in April 2005, 
as well as the January 2003 statement of the case and January 
2003 and October 2005 supplemental statements of the case, 
properly notified the veteran of the information and evidence 
necessary to substantiate his initial rating claim.  Also, in 
the September 2002 rating decision, the RO advised the 
veteran that the effective date for the award of service 
connection for PTSD was March 21, 2002, the date VA received 
his claim.  In the instant case, such is the earliest 
possible effective date.  Therefore, the Board finds that the 
veteran is not prejudiced by its disposition of his claim 
herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the April 2002 VCAA 
letter of the information and evidence that is necessary to 
substantiate his claim for service connection; however, the 
April 2005 letter addressed his initial rating claim.  
Specifically, such letter advised the veteran that, to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that 
such had gotten worse.  

In addition, VA informed the veteran in both letters about 
the information and evidence that VA would seek to provide.  
In the April 2002 letter, he was advised that VA was 
obtaining his service medical and personnel records.  Such 
letter also indicated that VA would also obtain VA medical 
records or any other medical treatment records that the 
veteran identified.  Moreover, the April 2005 letter advised 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration.  He was also informed that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  Both letters also indicated that VA would 
obtain private treatment records if the veteran provided 
adequate identifying information and VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
April 2002 letter, the veteran was notified that he should 
provide adequate identifying information for any medical 
treatment he had received.  He was also informed that it was 
his responsibility to help VA obtain all the evidence 
necessary to support his claim.  The April 2005 letter 
further notified the veteran that he should submit evidence 
showing that his service-connected PTSD had increased in 
severity, such as a statement from his doctor, containing the 
physical and clinical findings, the results of any laboratory 
tests or X-rays, and the dates of examinations and tests.  He 
was also informed that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
become worse.  The veteran was requested to notify VA of any 
treatment he received at a VA or private facility.  
Additionally, the veteran was informed that he must provide 
adequate identifying information for records he wished VA to 
obtain and that it was his responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  As indicated previously, both 
letters also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  

With respect to the fourth element of notice, the April 2005 
letter requested that the veteran inform VA if there is any 
other evidence or information that he believed would support 
his claim and, if such evidence or information was in his 
possession, to send it to VA.  

Moreover, the January 2003 statement of the case and the 
January 2003 and October 2005 supplemental statements of the 
case included a recitation of the procedural history of the 
veteran's claim, the adjudicative actions taken, the evidence 
received, and the relevant laws and regulations.  The October 
2005 supplemental statement of the case also included 
38 C.F.R. § 3.159, pertinent to VA's duties to assist, with 
reference to the relevant VCAA cites in the United States 
Code.  In such documents, the veteran was again advised that 
the evidence did not show entitlement to an initial rating in 
excess of 30 percent for service-connected PTSD.  Also, the 
veteran provided testimony before the undersigned Acting 
Veterans Law Judge at his personal hearing in January 2005.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, a March 
2002 psychiatric evaluation performed by Dr. Nunn, a March 
2002 psychological test performed by Ms. 'tJong, a June 2002 
from statement from a Readjustment Specialist at the 
Greenville Vet Center, and August 2002 and August 2005 VA 
examination reports are contained in the claims file.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  In this regard, the Board notes 
that the veteran was specifically requested to provide a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for records from Dr. Nunn in the April 
2005 VCAA letter; however, to date, no response has been 
received and, at his January 2005 Board hearing, the veteran 
indicated that Dr. Nunn had retired.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded VA 
examinations in August 2002 and August 2005.  The Board notes 
that such were conducted by physicians who considered factors 
relevant to the veteran's claim and that the examination 
reports contains findings pertinent to evaluation of the 
veteran's service-connected PTSD under governing law and 
regulations.  The veteran was advised of the evidence 
considered and has not submitted medical evidence that 
suggests such disability has worsened in severity since 
August 2005, the time of his last VA examination.  Nor has he 
shown that such VA examinations are inadequate for rating 
purposes.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to evaluate the 
veteran's initial rating claim and further examination is not 
necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the duty to assist 
requirements of the VCAA and the implementing regulations 
have been satisfied and the record is ready for appellate 
review.

II.  Factual Background

The March 2002 psychiatric evaluation conducted by Dr. Nunn 
reflects that the veteran complained of daily intrusive 
thoughts and nightmares.  He also reported that he had 
difficulty being around crowds and his family.  He avoided 
fireworks, had an increased difficulty with loud noise, and 
an increased startle response.  The veteran reported that had 
"gone into the woods with a gun to take [his] lie."  Dr. 
Nunn noted that the veteran could contract for safety and his 
son had sold all his guns.  The veteran was not having panic 
attacks per se, but had anticipatory anxiety.  He alternated 
with increasing depressive features, hopeless/helpless 
features, anhedonia, as well as psychomotor retardation with 
bradyphrenia.  Dr. Nunn noted that the veteran was presently 
employed as a delivery person for a florist and had been 
working there for 10 years.

Mental status examination revealed that the veteran was alert 
and oriented times four.  He was very anxious and had 
difficulty with suicidal thoughts and hopeless/helpless 
features.  The veteran also had difficulty being around 
crowds and had developed paranoid thoughts.  He had moved to 
the point where he couldn't even be around his family.  The 
veteran had difficulty dealing with any type of stressor and, 
because of his increase in intrusive thoughts during the day 
of his wartime experience as well as nightmares and poor 
sleep, he was steadily decompensating.  Intelligence appeared 
to be average and the veteran demonstrated concrete thought 
and good abstract reasoning ability.  Insight and judgment 
were good.  Dr. Nunn gave an Axis I diagnosis of PTSD, 
delayed onset, chronic, severe; and, history of alcohol 
abuse.  He assigned a current GAF score of 30 with suicidal 
thoughts and a GAF score as high as 45 to 50 over the prior 
year.

A March 2002 psychological test conducted by Ms. 'tJong 
revealed that, on the Mississippi Scale for Combat Related 
PTSD, the veteran reported social emotional isolation, anger, 
irritability, depression, and anxiety.  Also, on the Trauma 
Symptom Inventory, the veteran endorsed one critical item, 
namely feeling like life wasn't worth living.  Additional 
PTSD symptomatology observed included anxious arousal, 
anger/irritability, intrusive experience, defense avoidance, 
tension reduction behavior, and autonomic hyperarousal.

A June 2002 from statement from a Readjustment Specialist at 
the Greenville Vet Center reflects that the veteran had been 
seen four times since July 2001, with the most recent visit 
in June 2002.  It was indicated that the veteran had stated 
that he had ongoing problems with intrusive memories, 
depression, sleep disturbance, and anxiety and that such 
continued to cause disruption in his daily life. 

An August 2002 VA examination report reflects that the 
examiner reviewed the claims file in connection with such 
examination.  The veteran complained of sleep disturbance 
with nightmares one to two times a week, monthly flashbacks, 
intrusive thoughts, anxiety, easily startled, hypervigilant, 
discomfort in crowds, avoidance of crowds, and a volatile 
temper.  He denied any suicide attempts or panic attacks.  
Regarding the veteran's employment, he last worked full time 
some 10 years ago doing construction on a railroad.  He 
currently worked about 25 to 35 hours a week delivering 
flowers for his aunt.  Socially, the veteran lived alone, but 
spent a lot of time doing things for his aunt.  He also 
reported that he had friends, liked to fish, and occasionally 
went to church.  

In summarizing the veteran's current psychosocial level of 
functioning, the examiner indicated that he was working 25 to 
35 hours a week, seemed to be close to his family, and his 
physical health was pretty good.  The examiner further stated 
that the veteran had limited social relationships and some 
recreational and leisure pursuits.  Upon mental status 
examination, the veteran was alert and cooperative.  He was 
casually, but neatly dressed.  There were no loose 
associations or flight of ideas.  No bizarre motor movements 
or tics were noted.  The veteran's mood was a bit tense, but 
friendly and cooperative.  His affect was appropriate.  There 
were no delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three.  His 
memory, both remote and recent, was good.  Insight and 
judgment appeared to be adequate as was his intellectual 
capacity.  The veteran did experience nightmares, flashbacks, 
and intrusive thoughts.  There was no homicidal or suicidal 
ideation.  He avoided thinking about the traumatic events and 
avoided things that remind him of it.  The veteran felt 
detached and estranged from others and stated that his 
feelings were numbed.  He had difficulty with sleep and was 
irritable with outbursts of anger.  The veteran was also 
anxious, hypervigilant, and easily startled.  Such problems 
had interfered with work and social activities and cause 
distress.  The veteran indicated that such symptoms had 
caused his divorce and that, as a result of PTSD, he did not 
get along with people.  The examiner gave an Axis I diagnosis 
of PTSD and assigned a current GAF score of 55 with some 
moderate symptoms of difficulty in interacting with others 
and maintaining relationships.

A January 2003 statement from the veteran's sister indicates 
that, after returning from Vietnam, the veteran became quick-
tempered, withdrawn, ill, and obnoxious.  She also indicated 
that the veteran's post-Vietnam behavior of gambling, 
drinking, attending NASCAR events, and going from job to job 
led to his divorce.  He became a very nervous person and an 
irresponsible husband, father, brother, and employee.  The 
veteran's sister further stated that, on a Fourth of July, 
the veteran began to panic when he learned of fireworks and 
went home. 

As a result of the disparity in the reported severity of the 
veteran's PTSD symptomatology between Dr. Nunn's March 2002 
psychiatric evaluation and August 2002 VA examination, the 
veteran was afforded another VA examination in August 2005.  
Such examination report reflects that the examiner reviewed 
the claims file in connection with such examination.  The 
veteran complained of nightmares, which had lessened in 
frequency over the past few years, occurring one to three 
times a week, with an occasional week without nightmares.  He 
generally was only able to sleep four to five hours a night, 
only one to two hours if he had a nightmare, which left him 
very irritable and prone to "rages" the next day.  The 
veteran also reported having a difficult time when hearing 
firecrackers, gunfire, or fireworks.  He indicated that his 
"rages" are times when he gets frustrated with a task he 
was trying to complete and indicated that he never gets 
violent with people, but only inanimate objects.  However, as 
a result of this tendency, the veteran reported that he had 
difficulties keeping employment, unless it was with family.  
He also indicated that he had road rage. 

Regarding the veteran's psychiatric history, it was noted 
that he had attempted suicide once 11 years ago.  He 
indicated that he divorced after 20 years of marriage, but 
was currently friends with his ex-wife.  He enjoyed his 
grandchildren.  The veteran currently worked for his aunt 
doing work for her flower shop, including deliveries and some 
other odds and ends.  In the past, he had worked for his 
stepfather for 15 years driving a dump truck.  The veteran 
indicated that he had several other short term jobs working 
for people who were not family members.  He stated that he 
had various difficulties with such jobs, to include throwing 
a log at a boss after he was yelled at by the boss.  The 
veteran reported that when he worked jobs for people outside 
of his family, he'd have one of his fits and then would be 
fired.

Pertinent to PTSD symptomatology, the veteran indicated that 
he had not had a panic attack in a long time.  He had a 
history of depressive symptoms, to include depressed mood, 
insomnia, anhedonia, poor sleep and energy, poor 
concentration, psychomotor retardation, and some distant 
history of suicidal ideation.  The examiner noted that such 
symptoms were not active and were at their worst when the 
veteran was abusing alcohol.  It was further noted that the 
veteran had nightmares one to three times a week and was 
unable to fall back asleep after experiencing one, rendering 
it difficult to work the next day.  The veteran was afraid of 
fireworks and guns, but was able to avoid such triggers to a 
large extent.  He did not like to talk about Vietnam and 
cannot watch movies about it.  The veteran avoided hunting, 
guns, and fireworks.  The veteran did not demonstrate a 
markedly diminished interest or participation in significant 
activities as he played golf with friends and was fairly 
active.  He did not demonstrate clearly an inability to 
recall an important aspect of the trauma, nor did he 
demonstrate feelings of detachment or estrangement from 
others.  However, the examiner indicated that the veteran had 
some trouble having intimate relationships.  The veteran also 
had difficulty falling or staying asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.

Upon mental status examination, the veteran had adequate 
grooming and hygiene.  There were no abnormal movements or 
distinguishing physical features.  The veteran's mood was 
"okay most of the time."  His affect was full in range and 
appropriate to the situation and content.  Speech was normal 
in rate, rhythm, and tone.  The veteran was well-engaged with 
the discussion and did not seem to be particularly nervous 
during the interview.  He looked somewhat emotional when 
briefly discussing his Vietnam experiences.  Thought process 
was coherent and goal-directed.  Thought content was free of 
any suicidal or homicidal ideations, intent, or plan.  There 
was no evidence of delusions, obsessions, compulsions, or 
recurrent traumatic memories.  The veteran denied auditory or 
visual hallucinations, ideas of reference, or loosening of 
associations.  Judgment and insight were good.  The veteran 
was oriented to time, day, person, city, place, and 
situation.  

The examiner concluded that the veteran had a history of 
combat related trauma and had developed symptoms consistent 
with PTSD immediately subsequent to the traumas.  His 
symptoms seemed to lessen somewhat over time.  The veteran 
described some panic attacks in the past, but specifically 
stated at the examination that he had not had one in a long 
time.  He denied significant depressive symptoms currently.  
The examiner indicated that times when the veteran 
experienced significant depression in the past seemed largely 
correlated with alcohol abuse (sober since 1991) or 
significant losses (death of loved ones or divorce).  The 
veteran had responded to treatment in the past, but stopped 
it due to sexual dysfunction.  The veteran seemed well 
engaged socially and was currently working.

The examiner gave an Axis I diagnosis of PTSD, chronic, as 
well as major depression, recurrent, moderate, in partial 
remission versus substance-induced mood disorder in 
remission.  The examiner assigned a GAF score of 55 and 
concluded that the veteran was currently working 20 to 30 
hours a week and had moderate PTSD symptoms that seemed to 
have abated somewhat over time.  

III.  Analysis
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD.  

The veteran is service-connected for PTSD, evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective March 21, 2002.  At his January 2005 
Board hearing, the veteran contended that he experienced 
panic attacks between two and five times a week and that he 
was last employed full time 12 years previously.  He claimed 
that he was unable to obtain full time employment due to his 
temper.  The veteran further alleged that he had difficulty 
with his memory and experienced irritability, nightmares, 
difficulty sleeping, intrusive thoughts, and flashbacks.  As 
such, he contended that his PTSD symptomatology is more 
severe than the initially assigned 30 percent evaluation. 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).



A 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds an initial 
evaluation in excess of 30 percent is not warranted because 
the veteran's PTSD symptoms do not more nearly approximate 
those required for a 50, 70, or 100 percent rating than those 
required for a 30 percent rating for the applicable period of 
his claim.  

The evidence of record indicates that the veteran's PTSD is 
manifested by intrusive thoughts, flashbacks, nightmares, 
sleep disturbance, anxiety, hyperstartle response, 
hypervigilance, avoidance of crowds, irritability or 
outbursts of temper, difficulty concentrating, good judgment 
and insight, coherent and goal-directed thought process, good 
abstract reasoning ability, normal speech, full range and 
appropriate affect, and adequate grooming and hygiene, with a 
distant history of a single instance of attempted suicide; 
without evidence of panic attacks, current depressive 
symptoms, current suicidal or homicidal ideation, delusions, 
obsessions, compulsions, recurrent traumatic memories, 
auditory or visual hallucinations, ideas of reference, 
suspiciousness, or loosening of associations.

With regard to the degree to which the veteran is 
occupationally and socially impaired as a result of service-
connected PTSD, there is conflicting evidence of record.  The 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

According to Dr. Nunn's March 2002 psychiatric evaluation, 
the veteran alternated with increasing depressive features, 
hopeless/helpless features, anhedonia, as well as psychomotor 
retardation with bradyphrenia.  Such evaluation also 
indicated that the veteran had difficulty with suicidal 
thoughts and Dr. Nunn assigned a current GAF score of 30 and 
a GAF score of 45 to 50 for the prior year.  The Board notes 
that the DSM-IV contemplates that the GAF scale will be used 
to gauge a person's level of functioning at the time of the 
evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  A GAF score between 21 and 30 indicates 
that behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score between 41 and 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).    
As such, Dr. Nunn's evaluation portrays the veteran's current 
PTSD symptomatology as severe with suicidal thoughts.  

In contrast, the August 2002 and August 2005 VA examiners 
found that the veteran's current PTSD symptomatology more 
nearly approximated a moderate psychiatric disability.  In 
this regard, the August 2002 VA examiner noted that the 
veteran denied any suicide attempts.  Such examiner also 
assigned a current GAF score of 55 and noted that the veteran 
had some moderate symptoms of difficulty in interacting with 
others and maintaining relationships.  A GAF score between 
51and 60 indicates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or coworkers).  
Moreover, the August 2005 VA examiner found that the veteran 
currently did not demonstrate depressive symptoms and had 
only a distant history of suicidal ideation.  The examiner 
also indicated that the veteran's PTSD symptoms seemed to 
lessen over time and, when the veteran had experienced 
significant depression in the past, such seemed largely 
correlated with alcohol abuse or significant losses.  As 
such, the August 2005 VA examiner also assigned a GAF score 
of 55 and concluded that the veteran had moderate PTSD 
symptoms that seemed to have abated somewhat over time.  

After examining all the evidence of record, the Board affords 
greater probative weight to the August 2002 and August 2005 
VA examination reports than to Dr. Nunn's psychiatric 
evaluation.  Specifically, the August 2002 and August 2005 VA 
examiners had reviewed the veteran's claims file, which 
included Dr. Nunn's evaluation, in connection with the 
veteran's VA examinations.  Moreover, the August 2005 VA 
examination was obtained in order to reconcile Dr. Nunn's 
evaluation and the August 2002 VA examination and, as such is 
consistent with the findings in August 2002 as well as the 
mental status examinations of record, the Board accords 
greater weight to such report and finds that the veteran's 
PTSD symptomatology more nearly approximates moderate, as 
opposed to severe, occupational and social impairment.

Specifically, the objective evidence fails to show a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory, 
judgment, or abstract thinking; or disturbances of motivation 
or mood.  Specifically, the veteran's speech was categorized 
as normal in rate, rhythm, and tone at the August 2005 VA 
examination.  Also, while the veteran reported memory 
difficulties at his January 2005 Board hearing, mental status 
examinations have consistently described his memory, 
judgment, and thought processes as concrete, good, adequate, 
or coherent.  Moreover, while the evidence of record 
indicates that the veteran had a distant history of 
depressive symptoms, to include a single instance of 
attempted suicide, the balance of the objective evidence 
fails to demonstrate current chronic disturbances of 
motivation or mood.  Additionally, the veteran's affect has 
been described as appropriate and full range and, while he 
reported experiencing panic attacks two to five times a week 
at his January 2005 Board hearing, the medical evidence of 
record fails to document panic attacks and, at his August 
2005 VA examination, the veteran himself stated that he had 
not had a panic attack in a long time. 

Moreover, the competent medical evidence of record reveals 
that the veteran's PTSD symptomatology does not result in 
more than moderate occupational and social impairment.  The 
Board has considered the veteran's argument that he was last 
employed full time 12 years previously and is unable to 
obtain full time employment due to his temper.  However, the 
evidence of record reflects that the veteran is currently 
employed at his aunt's flower shop, working 20 to 30 hours a 
week, doing deliveries and various other tasks.  He has 
worked there for at least the past 12 years and, prior to 
that, he had worked for his stepfather for 15 years driving a 
dump truck.  Moreover, the veteran reported that he spent a 
lot of time doing things for his aunt, had friends, liked to 
fish, and occasionally went to church.  The August 2002 VA 
examiner found that the veteran had some moderate symptoms of 
difficulty in interacting with others and maintaining 
relationships.  As such, the Board finds that the veteran's 
PTSD symptomatology more nearly approximates an initial 30 
percent evaluation, as opposed to a 50 percent evaluation.

Moreover, the Board finds that an initial 70 or 100 percent 
evaluation is not warranted as there is no evidence that the 
veteran's PTSD has resulted in current suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; gross impairment in thought processes or 
communication; persistent delusion or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living; 
disorientation to time or place; or memory loss. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for service-connected 
PTSD, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any post-service hospitalizations for 
veteran's PTSD or show that such is unusually manifested.  
Moreover, there is no evidence that the veteran's PTSD has 
rendered him unable to secure or follow a substantially 
gainful occupation.  In this regard, the Board notes that the 
veteran argues that he was last employed full time 12 years 
previously and is unable to obtain full time employment due 
to his temper.  However, the veteran is currently employed at 
his aunt's flower shop and works between 20 and 30 hours a 
week.  Also, prior to such position, he had worked for his 
stepfather for 15 years, driving a dump truck.  As the 
veteran is capable of employment and, as discussed 
previously, the competent medical evidence of record 
demonstrates only moderate PTSD symptomatology, there is no 
indication that his service-connected disability markedly 
interferes with employment so as to consider an extra-
schedular evaluation.  Therefore, the medical evidence shows 
that any objective manifestations of the veteran's PTSD are 
essentially those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


